Citation Nr: 1119729	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-38 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation, in excess of 10 percent, for service-connected dermatomycoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1983 to March 1988 and August 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision the Veteran was granted service connection for dermatomycoses with a 10 percent disability rating, effective October 25, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for dermatomycoses, currently evaluated as 10 percent disabling.  In a May 2007 rating decision, the RO relied on an October 2007 VA examination for skin disorders in assigning the Veteran's 10 percent evaluation.  However, in his November 2007 VA Form 9, the Veteran asserted that his skin condition is affecting more than 30 percent of his body, an increase from the previously noted 15 percent of total body coverage.  The Veteran is therefore asserting that his skin condition has increased in severity since the October 2007 VA examination.  As such, a new VA examination for skin disorders is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination for skin conditions to determine the current severity of the Veteran's service-connected dermatomycoses.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.

2. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the evidence is sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

